MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Apr 16 2019, 6:52 am
court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Brandon J. Lunkin                                         Curtis T. Hill, Jr.
Michigan City, Indiana                                    Attorney General of Indiana
                                                          Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Brandon J. Lunkin,                                        April 16, 2019
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          18A-PC-419
        v.                                                Appeal from the Elkhart Circuit
                                                          Court
State of Indiana,                                         The Honorable Michael A.
Appellee-Respondent.                                      Christofeno, Judge
                                                          Trial Court Cause No.
                                                          20C01-1301-FB-4
                                                          20C01-1602-PC-7



Tavitas, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019                Page 1 of 22
                                               Case Summary

[1]   Brandon Lunkin, pro se, appeals the post-conviction court’s (“PC court”) denial

      of his petition for post-conviction relief (“PCR”). We affirm.


                                                      Issues

[2]   Lunkin raises three issues on appeal, which we consolidate and restate as

      follows:


              I.       Whether Lunkin received ineffective assistance of trial
                       counsel.


              II.      Whether the PC court erred in failing to grant Lunkin’s
                       motion for a continuance at the hearing on Lunkin’s PCR
                       petition.


                                                      Facts

[3]   The facts as stated in Lunkin’s direct appeal are as follows:


              On January 8, 2013, the State charged Lunkin with three counts
              of dealing in cocaine, Class B felonies, and one count of
              maintaining a common nuisance, a Class D felony. On April 8,
              2013, the charges were amended to include an allegation that
              Lunkin is an habitual offender.


              On July 8, 2013, the day Lunkin’s jury trial was set to begin,
              Lunkin pled guilty to three counts of dealing in cocaine and
              admitted to being an habitual offender. The sentencing hearing
              was held on January 9, 2014.


                                                    *****


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 2 of 22
              The trial court found a number of aggravators, including
              Lunkin’s criminal history, four past failures to appear, five prior
              probation violations, and that Lunkin was on probation when he
              committed his offenses. The mitigators included Lunkin’s
              statement at the hearing, statements by counsel, Lunkin’s
              acceptance of responsibility, and his addiction issues. The trial
              court concluded the aggravators far outweighed the mitigators. It
              sentenced Lunkin to twenty years for each count of dealing in
              cocaine, each to be served concurrently, plus an additional
              twenty-four years for his habitual offender enhancement. Thus,
              Lunkin received an aggregate sentence of forty-four years
              imprisonment.


      Lunkin v. State, No. 20A03-1401-CR-46, slip op. at 1-2 (Ind. Ct. App. Sept. 3,

      2014). A panel of this court affirmed Lunkin’s sentence. See id. at 3.


[4]   On February 22, 2016, Lunkin filed his PCR petition. Lunkin filed an amended

      petition on July 5, 2017. The PC court held a hearing on Lunkin’s petition on

      August 3, 2017, at which Lunkin appeared pro se. At the hearing, Lunkin

      requested a continuance. Lunkin and the PC court had the following exchange:


              THE COURT: And you’re prepared to go forward with that
              today. Is that right?


              [LUNKIN]: Uh, no, sir. I was, uh – I was prepared to move
              forward with this hearing today. But in light of a more thorough
              investigation of my issues and the law applicable, I would like to
              amend my initial petition with several issues and request that the
              Court, uh, postpone this proceeding so that I can.


              THE COURT: Well, tell me – tell me why you think you need to
              have this hearing postponed first. Let’s start with that.


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 3 of 22
        [LUNKIN]: Because it’s, uh, issues. I have a couple issues, I –
        what I had. Like one being, . . . this issue in my amended PC,
        the Judge failed to advise me of my Sixth Amendment right, [] to
        a jury determination on the Habitual Offender. And also, . . . the
        counsel was, [] ineffective for failing to challenge the Habitual
        enhancement – enhancement based on insufficient evidence as
        the one conviction was insufficient to support a Habitual
        Offender enhan [sic] – enhancement under I.C. 35-50-2(a).
        Other felonies were unrelated convictions and could not count
        for purpose of the Habitual being the use of the underlying
        felony.


        THE COURT: Okay.


                                              *****


        THE COURT: You’re raising a lot of issues, Mr. Lunkin, that
        have nothing to do with your post-conviction relief hearing.


        [LUNKIN]: Yeah.


        THE COURT: Okay? Um, Mr. Williams, who I believe you
        wanted to have subpoenaed –


        [LUNKIN]: Yes.


        THE COURT: – is here today –


        [LUNKIN]: Yes.


        THE COURT: – as you requested. I don’t recall, without
        looking up, who else you requested to have subpoenaed. I know
        this: I only subpoenaed witnesses that were relevant to the post-

Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 4 of 22
        conviction relief hearing. So when you gave me – I think you
        had two people you wanted to subpoena?


        [LUNKIN]: Yes, sir.


        THE COURT: Mr. Williams, it seemed to me, was relevant
        because you’ve alleged ineffective assistance of counsel. In fact,
        you’ve alleged Mr. Williams was ineffective. Correct?


        [LUNKIN]: Yes, sir.


        THE COURT: So it seems pretty obvious that he would be a
        witness at your post-conviction relief hearing. . . .


                                              *****


        THE COURT: The Court’s gonna deny your request to orally
        amend your petition for post-conviction. And I’m denying that,
        Mr. Lunkin, because you’ve already amended it once. You
        clearly knew how to do an amendment. The Court granted your
        amendment previously. I’m not gonna allow you to amend it the
        day of trial. That’s not – that’s not fair to Mr. Pitzer; it’s not fair
        to the Court. You had plenty of time to do this or to request that
        the – that the matter be continued before you got to the hearing
        today, before we started the hearing.


        And – and whether you realize this or not, Mr. Lunkin, the
        Court is very generous in granting continuances to defendants if
        they make the – the request in writing before the day of trial
        because it seems to me, I ought to err on your side on this. But
        when you wait ‘til the day of trial, then it seems to me that – that
        burden of – of fairness shifts because now you want me to
        consider things and you want the State to respond to things that
        you didn’t file in writing ahead of time so that we could all be

Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 5 of 22
              prepared. That’s not fair, so I’m gonna deny [your] request to
              amend the petition.


      Tr. pp. 3-9.


[5]   At the hearing, Lunkin called only one witness, Clifford Williams, who was

      Lunkin’s trial counsel. Williams counseled Lunkin with regard to his guilty

      plea. 1 After the hearing, the PC court allowed each party to submit written

      arguments. The PC court entered an order denying Lunkin’s PCR petition on

      December 7, 2017. Subsequently, Lunkin filed a motion to correct error, which

      the PC court denied. Lunkin now appeals.


                                                    Analysis

[6]   Lunkin appeals the denial of his PCR petition. Our Supreme Court has stated:


              The petitioner in a post-conviction proceeding bears the burden
              of establishing grounds for relief by a preponderance of the
              evidence. When appealing from the denial of post-conviction
              relief, the petitioner stands in the position of one appealing from
              a negative judgment. To prevail on appeal from the denial of
              post-conviction relief, a petitioner must show that the evidence as
              a whole leads unerringly and unmistakably to a conclusion
              opposite that reached by the post-conviction court. [Where, as
              here, a post-conviction court has made findings of fact and
              conclusions of law in accordance with Indiana Post-Conviction
              Rule 1(6), we] do not defer to the post-conviction court’s legal
              conclusions[.] A post-conviction court’s findings and judgment
              will be reversed only upon a showing of clear error – that which



      1
        Lunkin also had a prior trial counsel, whom Lunkin contends had to withdraw two weeks before trial due
      to a conflict of interest. At that point, Williams was appointed as Lunkin’s trial counsel.

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019                 Page 6 of 22
              leaves us with a definite and firm conviction that a mistake has
              been made.


      Hollowell v. State, 19 N.E.3d 263, 268-69 (Ind. 2014) (internal quotations and

      citations omitted). As the clearly erroneous standard “is a review for

      sufficiency of evidence, we neither reweigh the evidence nor determine the

      credibility of witnesses.” State v. Greene, 16 N.E.3d 416, 418 (Ind. 2014).

      “Rather, we ‘consider only the evidence that supports that judgment and the

      reasonable inferences to be drawn from that evidence.’” Id. (quoting Ben-Yisrayl

      v. State, 738 N.E.2d 253, 258-59 (Ind. 2000), cert. denied, 534 U.S. 1164, 122 S.

      Ct. 1178 (2000)).


                                 A. Ineffective Assistance of Trial Counsel

[7]   Lunkin claims he was not provided the effective assistance of trial counsel with

      regard to his guilty plea. To prevail on a claim of ineffective assistance of

      counsel, a petitioner must demonstrate both that: (1) his or her counsel’s

      performance was deficient, and (2) the petitioner was prejudiced by the

      deficient performance. Ben-Yisrayl v. State, 729 N.E.2d 102, 106 (Ind. 2000)

      (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064

      (1984)), reh’g denied, cert. denied, 534 U.S. 830, 122 S. Ct. 73 (2001). The failure

      to satisfy either prong will cause the claim to fail. Grinstead v. State, 845 N.E.2d

      1027, 1031 (Ind. 2006). Ineffective assistance of counsel claims, thus, can be

      resolved by a prejudice analysis alone. Id.




      Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 7 of 22
[8]    An attorney’s performance is deficient if it falls below an objective standard of

       reasonableness based on prevailing professional norms. Woodson v. State, 961

       N.E.2d 1035, 1041 (Ind. 2012). A strong presumption arises that counsel

       rendered adequate assistance and made all significant decisions in the exercise

       of reasonable professional judgment. McCullough v. State, 973 N.E.2d 62, 74

       (Ind. Ct. App. 2012), trans. denied. “[A] defendant must offer strong and

       convincing evidence to overcome this presumption.” Id. Isolated poor strategy,

       inexperience, or bad tactics does not necessarily constitute ineffective assistance

       of counsel. Id.


[9]    In analyzing prejudice in the context of a guilty plea, we review such ineffective

       assistance of counsel claims under Segura v. State, 749 N.E.2d 496 (Ind. 2001).

       Segura created two categories of claims and enunciated different treatments of

       each respective category, depending upon whether the ineffective assistance

       allegation related to (1) an unutilized defense or failure to mitigate a penalty, or

       (2) an improper advisement of penal consequences. Willoughby v. State, 792

       N.E.2d 560, 563 (Ind. Ct. App. 2003) (citing Segura, 749 N.E.2d at 507), trans.

       denied. Lunkin argues he received ineffective assistance of counsel in two

       respects, which resulted in his unknowing and involuntary plea.


                                            i.      Penal Consequences

[10]   First, Lunkin argues that his trial counsel “failed to investigate the law and the

       facts pertaining to counts one, two, and three.” Appellant’s Br. p. 8.

       Specifically, Lunkin contends that his counsel advised him that if he went to

       trial and was found guilty, he would face a maximum sentence of ninety-three
       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 8 of 22
       years. Lunkin argues that, instead, the maximum he faced was significantly

       less than ninety-three years. Lunkin was actually sentenced to an aggregate

       sentence of forty-four years. Lunkin contends that this error in advice was a

       result of counsel’s appointment two weeks before trial, as, according to Lunkin,

       “Two weeks is not ample time to conduct a meaningful investigation into the

       charges.” Appellant’s Br. p. 12.


[11]   On claims of ineffective assistance related to penal consequences, opinions of

       this court have concluded:


               We believe a showing of prejudice from incorrect advice as to the
               penal consequences is to be judged by an objective standard, i.e.,
               there must be a showing of facts that support a reasonable
               probability that the hypothetical reasonable defendant would
               have elected to go to trial if properly advised. . . . [A] petitioner
               may be entitled to relief if there is an objectively credible factual
               and legal basis from which it may be concluded that “there is a
               reasonable probability that, but for counsel’s errors, he would not
               have pleaded guilty and would have insisted on going to trial.”


               . . . [F]or claims relating to penal consequences, a petitioner must
               establish, by objective facts, circumstances that support the
               conclusion that counsel’s errors in advice as to penal
               consequences were material to the decision to plead. Merely
               alleging that the petitioner would not have pleaded is insufficient.
               Rather, specific facts, in addition to the petitioner’s conclusory
               allegation, must establish an objective reasonable probability that
               competent representation would have caused the petitioner not to
               enter a plea.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 9 of 22
       Black v. State, 54 N.E.3d 414, 426 (Ind. Ct. App. 2016) (quoting Segura, 749

       N.E.2d at 507) (internal citations omitted), trans. denied. 2


[12]   At the outset, we disagree that counsel only having two weeks to prepare for

       trial mandates a finding that counsel was ineffective. Still, Lunkin asserts that

       the two weeks necessarily points to insufficient time to investigate Lunkin’s

       case, and that had he not received the advice he did, Lunkin would have gone

       to trial and the outcome would have been different. Upon review of the

       sentencing transcript, we note that Lunkin was at least advised by the trial court

       regarding the penalty that he was facing and still chose to enter his guilty plea.

       Specifically, the trial court and Lunkin had the following exchange:


               THE COURT: [The] first three counts are Class B felonies. The
               penalty for Class B felonies are set forth at 35-50-2-5.


                                                      *****


               And, counsel, help me out here. Is this a situation where they
               are mandatorily concurrent, the first three counts?


               [THE STATE]: Under Beno v. Gregory, yes, we would –


               THE COURT: Beno and Gregory case[] make those concurrent.
               Understand, Mr. Lunkin?




       2
        We acknowledge that our Supreme Court’s recent opinion in Bobadilla v. State, 117 N.E.3d 1272, 1287 (Ind.
       2019) disagrees with the Segura standard on the prejudice prong when deportation is at issue. Because
       deportation is not at issue here, we use the Segura analysis.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019                Page 10 of 22
        [LUNKIN]: Yes, sir.


        THE COURT: All right. Now, the next statute is the habitual.
        It’s a very lengthy statute. Do you want me to read the entire
        thing?


        [LUNKIN]: No, sir.


        THE COURT: All right. I’m going to pick out some parts to
        read that apply to you:


                                              *****


        All right. So in your case three times the advisory sentence is 30
        years. Understood?


        [LUNKIN]: Yes, sir.


        THE COURT: And the fixed term can be up to 30 years. Is that
        your understanding?


        [LUNKIN]: Yes, sir.


                                                *****


        THE COURT: Do you understand that I shall determine
        whether the terms of prison shall be served consecutively or
        concurrently?


        [LUNKIN]: Yes, sir.


                                                *****

Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 11 of 22
                  THE COURT: And, of course, the habitual would be
                  consecutive. Understood?


                  [LUNKIN]: Yes, sir.


       Guilty Plea Tr. pp. 13-18.


[13]   The evidence shows that Lunkin was properly advised of potential penal

       consequences by the trial court. Lunkin made no assertion at that time that he

       had been misadvised by his trial counsel. Lunkin has presented no evidence

       that trial counsel’s performance was deficient, other than his own assertion, that

       he was misadvised. At the PCR hearing, Lunkin did not himself testify and

       only presented arguments to the PC court. 3 Lunkin has failed to show that trial

       counsel was ineffective or that Lunkin was prejudiced by alleged deficient

       performance. Accordingly, Lunkin has not met his burden to prove that his

       trial counsel’s performance was deficient. The PC court’s denial of his

       ineffective assistance of counsel claim is not clearly erroneous.


                                           ii.     Habitual Offender Status

[14]   Second, Lunkin argues he received ineffective assistance of counsel when his

       trial counsel “advised Lunkin to admit to the habitual offender status.”

       Appellant’s Br. p. 16. In making this argument, Lunkin argues that the factual

       basis was insufficient to establish his habitual offender status. We will not




       3
           Lunkin was sworn in at the beginning of the PCR hearing.


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 12 of 22
       address this issue independently as it is a free standing claim, and not one of

       two issues we will consider in a PCR petition. See Lindsey v. State, 888 N.E.2d

       319, 325 (Ind. Ct. App. 2008). 4 We will address this argument, however,

       within the context of Lunkin’s claim that he was given the ineffective assistance

       of counsel when, as he claims, he was advised to admit to his status as a

       habitual offender.


[15]   When Lunkin pleaded guilty on July 8, 2013, the habitual offender statute in

       effect provided:


                  (a) Except as otherwise provided in this section, the state may
                  seek to have a person sentenced as a habitual offender for any
                  felony by alleging, on a page separate from the rest of the
                  charging instrument, that the person has accumulated two (2)
                  prior unrelated felony convictions.


                  (b) The state may not seek to have a person sentenced as a
                  habitual offender for a felony offense under this section if:


                         (1) the offense is a misdemeanor that is enhanced to a
                  felony in the same proceeding as the habitual offender



       4
           In Bailey v. State, our Supreme Court addressed free standing claims and held:


                  any issue set forth in a post-conviction petition must be raised within the purview of the
                  post-conviction rules, e.g., deprivation of the Sixth Amendment right to effective
                  assistance of counsel, or be an issue demonstrably unavailable to the petitioner at the time
                  of his trial and direct appeal. Therefore, in a post-conviction petition an allegation of the
                  denial of the petitioner’s due process rights may not be raised in the “free-standing” form
                  of an allegation of fundamental error.


       472 N.E.2d 1260, 1263 (Ind. 1985).

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019                        Page 13 of 22
         proceeding solely because the person had a prior unrelated
         conviction;


               (2) the offense is an offense under IC 9-30-10-16 or IC 9-
         30-10-17; or


                   (3) all of the following apply:


                         (A) The offense is an offense under IC 16-42-19 or
                   IC 35-48-4.


                         (B) The offense is not listed in section 2(b)(4) of this
                   chapter.


                          (C) The total number of unrelated convictions that
                   the person has for:


                            [certain offenses 5]


                            does not exceed one (1).


         (c) A person has accumulated two (2) prior unrelated felony
         convictions for purposes of this section only if:




5
  The certain offenses in the statute include: (i) dealing in or selling a legend drug under IC 16-42-
19-27; (ii) dealing in cocaine or a narcotic drug (IC 35-48-4-1); (iii) dealing in a schedule I, II, III
controlled substance (IC 35-48-4-2); (iv) dealing in a schedule IV controlled substance (IC 35-48-4-
3); and (v) dealing in a schedule V controlled substance (IC 35-48-4-4). See Indiana Code § 35-50-
2-8 (b)(3)(C).



Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019                        Page 14 of 22
              (1) the second prior unrelated felony conviction was
        committed after sentencing for the first prior unrelated felony
        conviction; and


               (2) the offense for which the state seeks to have the person
        sentenced as a habitual offender was committed after sentencing
        for the second prior unrelated felony conviction.


        (d) A conviction does not count for purposes of this section as a
        prior unrelated felony conviction if:


                 (1) the conviction has been set aside;


              (2) the conviction is one for which the person has been
        pardoned; or


                 (3) all of the following apply:[ 6]


                                                *****


        (g) A person is a habitual offender if the jury (if the hearing is by
        jury) or the court (if the hearing is to the court alone) finds that
        the state has proved beyond a reasonable doubt that the person
        had accumulated two (2) prior unrelated felony convictions.


        (h) The court shall sentence a person found to be a habitual
        offender to an additional fixed term that is not less than the
        advisory sentence for the underlying offense nor more than three
        (3) times the advisory sentence for the underlying offense.




6
  This portion of the statute is the same as Indiana Code Section 35-50-2-8(b)(3) above. We have omitted the
restated offenses in the interest of conciseness.

Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019                  Page 15 of 22
               However, the additional sentence may not exceed thirty (30)
               years.


       Ind. Code § 35-50-2-8.


[16]   Again, we turn to the sentencing hearing, where the trial court and Lunkin

       engaged in the following colloquy:


               THE COURT: All right. We’re moving to page 2 now. Are you
               telling me, sir, that you’re admitting that you’re a habitual
               criminal offender?


               [LUNKIN]: Yes, sir.


               THE COURT: And that’s because you have two prior unrelated
               felony convictions?


               [LUNKIN]: Yes, sir.


               THE COURT: So you committed any one of the offenses on
               page 1, that’s Count I, II, or III; and before you had committed
               those offenses, you had two prior felony offenses. Correct?


               [LUNKIN]: Yes, sir.


               THE COURT: And on the 6th day of December, 2005, in
               Elkhart County, Indiana, you committed the offense of resisting
               law enforcement, a Class D felony. Is that correct?


               [LUNKIN]: Yes, sir.


               THE COURT: And that was in Superior Court No. 5.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 16 of 22
        [LUNKIN]: Yes, sir.


        THE COURT: Cause number 20D05-0512-FD-458. Is that
        correct?


        [LUNKIN]: Yes, sir.


        THE COURT: Then sometime later on the 23rd day of October,
        2007, in Elkhart County, Indiana, you committed the offense of
        dealing in cocaine, a felony, and you were convicted on that
        offense on the 29th day of May, 2008, in Elkhart Circuit Court,
        under cause No. 20C01-0712-FB-79.


        [LUNKIN]: Yes, sir.


        THE COURT: So you committed an offense, got sentenced, got
        convicted. Then you committed another felony offense, got
        convicted, got sentenced. And then you committed the offenses
        alleged in Counts I, II, and III. Would that be correct?


        [LUNKIN]: Yes, sir.


        THE COURT: So that would make you a habitual criminal
        offender because you accumulated two prior unrelated felony
        convictions. Correct?


        [LUNKIN]: Yes, sir.


        THE COURT: All right. Mr. Francisco, are you satisfied with
        the factual basis?


        [THE STATE]: I am, but just to clarify. With respect to the
        habitual criminal offender, when one of the prior offenses if [sic]

Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 17 of 22
                Mr. Lunkin is in this case being convicted of the dealing and a
                controlled substance offense, one of the prior offenses must also
                be a dealing offense. We have satisfied that, so I am satisfied
                with the factual basis.


                THE COURT: And how about you, Mr. Williams?


                [WILLIAMS]: Agreed, yes.


       Guilty Plea Tr. pp. 6-7. 7


[17]   Despite this colloquy, Lunkin contends that the factual basis was not properly

       laid. We disagree. In Frazier v. State, 490 N.E.2d 315, 317 (Ind. 1986), our

       Supreme Court stated: “since a defendant may plead guilty to a habitual

       offender charge . . . the State is relieved of its burden of proof on that charge

       just as a plea of guilty eliminates the need to prove beyond a reasonable doubt

       the commission of the pending felony.” (citations omitted). Because Lunkin

       admitted that he was a habitual offender, the State was not required to offer the

       same proof as it would if it were trying Lunkin before a jury on this count.




       7
        Lunkin also admitted at the sentencing hearing that he has experience with the criminal justice
       system, stating:
              THE COURT: Well, Mr. Lunkin, you’re not exactly a stranger to the criminal justice system.
              [LUNKIN]: No, sir, no, I’m not.
              THE COURT: You got six felonies. You got four misdemeanors. You got four failures to
              appear. You got four violations of probation. You’ve been using cocaine since you were 16
              years old, and you’ve been using marijuana since 15 years old. So it’s not that you’re a
              complete stranger. I’m not going to buy that.
       Sent. Tr. p. 25.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019                      Page 18 of 22
[18]   Regardless, Lunkin has not presented any evidence that the habitual offender

       status is incorrect or that the information set forth by the trial court during the

       factual basis portion of Lunkin’s habitual offender status was incorrect. See

       Weatherford v. State, 619, N.E.2d 915, 917-18 (Ind. 1993) (“Because Weatherford

       is before us on post-conviction relief, however, he may not prevail simply by

       putting the State to its proof as though the case were being tried or appealed in

       the first instance. Instead, Weatherford must demonstrate that he was not an

       habitual offender under the laws of the State.”); see also Brown v. State, 712

       N.E.2d 503, 506 (Ind. Ct. App. 1999) (“Even more compelling, we note that

       Brown has failed to set forth any evidence demonstrating that there was

       anything unjust or untrue about the determination that he is an habitual

       offender. Specifically, Brown has not favored this court with any allegation

       indicating that the prior convictions on which his habitual offender status was

       based, were out of sequence.”), trans. denied. Lunkin has not met his burden

       with regard to his admission as a habitual offender.


[19]   Lunkin has failed to show that trial counsel rendered ineffective assistance with

       regard to Lunkin’s habitual offender status admission or that Lunkin was

       prejudiced by the alleged deficient performance. For the foregoing reasons, we

       find that Lunkin has not met his burden to prove he was rendered ineffective

       assistance of trial counsel. Accordingly, the trial court’s denial of Lunkin’s

       PCR petition is not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 19 of 22
                                  B. Failure to Continue Lunkin’s Hearing

[20]   Lunkin next argues that it was error for the trial court to fail to continue the

       hearing on Lunkin’s PCR petition after it learned that Lunkin’s trial counsel

       only received the subpoena to testify that morning. Lunkin contends trial

       counsel was unable to answer Lunkin’s questions, which “render[ed] his

       testimony meaningless and render[ed] the compulsory process of no effect.”

       Appellant’s Br. p. 22. According to Lunkin, this means that, “in all fairness to

       Lunkin, the court should have continued the hearing on its own motion to

       allow counsel adequate time to prepare for the hearing.” Id. at 19.


[21]   Lunkin argues that it was problematic for Williams to appear without the

       relevant information at the PCR hearing, despite being “subpoenaed . . .

       months prior to the hearing.” Id. at 14. The CCS indicates that Lunkin filed

       the subpoena for Williams on July 24, 2017. 8 The PC court issued the

       subpoena on July 31, 2017, and the subpoena was sent to the sheriff for service

       that day. The CCS then indicates that, on August 3, 2017, the same day as the

       PCR hearing, the sheriff left the subpoena for Williams with the secretary at the

       public defender’s office.


[22]   Lunkin’s argument that the PC court should have sua sponte ordered a

       continuance fails. It is noteworthy that Lunkin himself did not move for a




       8
        Lunkin filed two other versions of the subpoenas, once on March 17, 2017, and once on July 5, 2017, which
       were both rejected by the PC court due to either failure of Lunkin to provide the appropriate forms for the
       subpoenas or failure of Lunkin to comply with the Indiana Trial Rules in his filing.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019                Page 20 of 22
       continuance after he realized that Williams was unable to testify as to specifics

       of his case. Lunkin did move for a continuance at the beginning of the PCR

       hearing; however, Lunkin indicated that his request was made in order to

       amend his petition and add issues, which the PC court denied.


[23]   To the extent Lunkin argues that he was entitled to a continuance because trial

       counsel wasn’t prepared for the PCR hearing, this argument is waived because

       it was raised for the first time on appeal. See Plank v. Community Hospitals of

       Indiana, Inc., 981 N.E.2d 49, 53 (Ind. 2013) (“Declining to review an issue not

       properly preserved for review is essentially a cardinal principal of sound judicial

       administration.”) (internal citations omitted). Lunkin did not make a motion to

       continue the PCR hearing after realizing that counsel was unprepared. Lunkin

       is not entitled to relief because the PC court did not suggest or offer a motion on

       Lunkin’s behalf. See Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004)

       (“the courts of this State have never held that a trial court is required to guide

       pro se litigants through the judicial system. We decline Evans’s invitation to

       impose a duty upon courts to assist and advise pro se litigants in the

       presentation of their case”), trans. denied. Accordingly, we find that the trial

       court did not err in failing to order, sua sponte, a continuance.


[24]   To the extent Lunkin is arguing it was error for the PC court to deny his first

       motion for continuance, we disagree. We review the denial of a motion for

       continuance for an abuse of discretion. See J.P. v. G.M., 14 N.E.3d 786, 790

       (Ind. Ct. App. 2014) (citing Ungar v. Sarafite, 376 U.S. 575, 589-90, 84 S. Ct.

       841, 849-50 (1964) (“The matter of continuance is traditionally within the

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 21 of 22
       discretion of the trial judge, and it is not every denial of a request for more time

       that violates due process even if the party fails to offer evidence or is compelled

       to defend without counsel.”)). The PC court declined to grant Lunkin’s

       continuance for Lunkin to amend his appeal because Lunkin had already done

       so once and Lunkin waited until the morning of his PCR hearing before

       requesting a continuance. We cannot find under these circumstances that there

       was an abuse of discretion.


                                                   Conclusion

[25]   Based on the foregoing, we conclude that Lunkin did not receive ineffective

       assistance of trial counsel. The PC court also did not err by failing to continue

       the PCR hearing. Accordingly, we affirm.


[26]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-419 | April 16, 2019   Page 22 of 22